                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                     Civil Action No.1:17-cv-01037-LCB-LPA

FARM LABOR ORGANIZING                  )
COMMITTEE, et al.                      )
                                       )
            Plaintiffs,                )
                                       )
v.                                     )
                                       )
JOSHUA STEIN, in his official capacity )
as the Attorney General of North       )
Carolina,                              )
                                       )
            Defendant.                 )
_________________________________      )


                                NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs Farm Labor Organizing Committee and

Valentin Alvarado Hernandez appeal to the United States Court of Appeals for the Fourth

Circuit from the Order of this Court dated and entered in this action on March 30, 2021

(ECF No. 141) (adopting the February 25, 2021 Memorandum Opinion and

Recommendation of the Magistrate Judge, ECF No. 124) which granted summary

judgment in part for Defendant Joshua Stein and denied summary judgment in part for

Plaintiffs.



Respectfully submitted this 28th day of April 2021,

/s/Kristi L. Graunke
Attorney for Plaintiffs




      Case 1:17-cv-01037-LCB-LPA Document 143 Filed 04/28/21 Page 1 of 3
Kristi Graunke                          Carol Brooke
North Carolina Bar No. 51216            North Carolina Bar No. 29126
kgraunke@acluofnc.org                   carol@ncjustice.org
Jaclyn Maffetore                        Clermont Ripley
North Carolina Bar No. 50849            North Carolina Bar No. 36761
jmaffetore@acluofnc.org                 clermont@ncjustice.org
ACLU of North Carolina Legal            North Carolina Justice Center
Foundation                              PO Box 28068
P. O. Box 28004                         Raleigh, NC 27611
Raleigh, NC 27611-8004                  Brooke Tel: 919-856-2144
Tel: 919-834-3466                       Ripley Tel.: 919-856-2154

Julia Solórzano                         Brian Hauss
Georgia Bar No. 928725                  New York Bar No. 5437751
julia.solorzano@splcenter.org           bhauss@aclu.org
Southern Poverty Law Center             Arianna Demas
P.O. Box 1287                           New York Bar No. 5759667
Decatur, GA 30030-1287                  ademas@aclu.org
Tel: 404-521-6700                       American Civil Liberties Union
                                        Foundation
Meredith B. Stewart                     125 Broad Street, 18th Floor
Louisiana Bar No. 34109                 New York, NY 10004
meredith.stewart@splcenter.org          Tel.: 212-549-2500
Southern Poverty Law Center
201 St. Charles Ave, Ste. 2000          Robert J. Willis
New Orleans, LA 70170                   North Carolina Bar No. 10730
Tel.: 504-486-8982                      rwillis@rjwillis-law.com
                                        Law Office of Robert J. Willis, P.A.
                                        P.O. Box 1828
                                        Pittsboro, NC 27312
                                        Tel: 919-821-9031



 Attorneys for Plaintiffs




     Case 1:17-cv-01037-LCB-LPA Document 143 Filed 04/28/21 Page 2 of 3
                             CERTIFICATE OF SERVICE


I certify that on April 28, 2021, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which will serve counsel for Defendant.




                                                  /s/ Kristi L. Graunke
                                                  Counsel for Plaintiffs




      Case 1:17-cv-01037-LCB-LPA Document 143 Filed 04/28/21 Page 3 of 3
